EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Amend claim 1:
Claim 1. 	A reclining seat system, comprising: a fixed upright seat portion which is fixed in an upright position, having a vertical back portion and a horizontal sitting portion; and
a movable seat portion, which connects to and moves relative to the fixed upright seat portion, where the movable seat portion is an elongated flat portion, 
a first attachment part, attached to the fixed upright seat portion, the first attachment part slidably holding the movable seat portion at a top portion of the vertical back portion, and allows the movable seat portion to slide in a direction parallel to the vertical back portion;
a second attachment part, attached to the horizontal sitting portion, the  second attachment part slidably holding the movable seat portion at a front portion of the horizontal sitting portion, and allows the movable seat portion to slide in a direction parallel to the horizontal sitting portion, and perpendicular to the direction of the vertical back portion;
where the first and second attachment parts configure the movable seat portion to slide between a) an upright position where the movable seat portion is upright, and where in the upright position, a back portion of the movable seat portion is parallel to the vertical back portion of the fixed upright seat portion, and between b0 a reclined position where the movable seat portion is in a position of reclining, where in the reclined position, a space between the back portion of the movable seat portion and the back portion of the fixed upright seat portion is lengthened, and the fixed upright seat portion remains upright and where a space between a 
Allowable Subject Matter
Claims 1-4 and 6-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose a reclining seat system, comprising: a fixed upright seat portion which is fixed in an upright position, having a vertical back portion and a horizontal sitting portion; and a movable seat portion, which connects to and moves relative to the fixed upright seat portion, where the movable seat portion is an elongated flat portion, a first attachment part, attached to the fixed upright seat portion, the first attachment part slidably holding the movable seat portion at a top portion of the vertical back portion, and allows the movable seat portion to slide in a direction parallel to the vertical back portion; a second attachment part, attached to the horizontal sitting portion, the first second attachment part slidably holding the movable seat portion at a front portion of the horizontal sitting portion, and allows the movable seat portion to slide in a direction parallel to the horizontal sitting portion, and perpendicular to the direction of the vertical back portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L DIXON whose telephone number is (571)270-3319.  The examiner can normally be reached on 9:30am - 5:30pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH L DIXON/Examiner, Art Unit 3644

/BRIAN M O'HARA/Primary Examiner, Art Unit 3642